DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 01/26/2021, with respect to claims 1-12 have been fully considered and are persuasive.  
The 35 USC 103 rejection of claims 1-12 has been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a coil structure formed on a substrate, the coil structure being formed in an arc around a center mounting hole in the substrate; a target formed of a conducting material mounted on a target substrate and configured to be angularly rotated at a separation distance over the coil structure, the conducting material being in a shape of a spiral of Archimedes around a target center mounting hole in the target substrate: and a circuit coupled to the coil structure, the circuit configured to determine a position of the target as the target is rotated through a 360° rotation over the coil structure.
Claims 2-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of method steps of rotating a target formed of a conducting material in a shape of a spiral of Archimedes over a coil structure, the conducting material of the target being formed on a substrate around a target 
Claims 9-12 depend from allowed claim 8 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0092265 discloses an integrated substrate for anti-shake apparatus.
US PUB 2013/0215511 discloses an elastic supporting structure and optical image stabilizer 
having the elastic supporting structure.
US PUB 2013/0041622 discloses a sensor assembly for rotating devices and methods 
for fabricating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858